PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $75.00 for personal items damaged in a storage facility when a plumbing problem occurred at West Virginia University, a facility of the respondent. Respondent, admitted the validity and amount of the claim; however, respondent does not have a fiscal method to reimburse claimant for her damages.
In view of the foregoing, the Court makes an award in the amount of $75.00.
Award of $75.00.